DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are currently under consideration for patentability under 37 CFR 1.104. Previous drawing objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments and arguments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s Arguments “Claim 10, as amended, is also not anticipated by Naito…when they pass through flexible pipe 49” (on pg. 12-13 in Remarks), the Examiner respectfully disagrees. The feature of “a collar” is broadly interpreted as a structure that surrounds and restrains motion. The examiner interpreted the “collar” as the structure where the flexible pipe (49, figure 7) is connected to a .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “translation unit” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (US 2009/0287043).
Regarding claim 10, Naito discloses a master - slave endoscopy system comprising: an endoscope (20a1, figure 16) having a main body (2r, figure 16) from which a flexible elongate shaft (2a, figure 16) extends, the flexible elongate shaft spanning a length between a proximal end (2k, figure 16) and a distal end (near 2g, figure 16) thereof, the flexible elongate shaft having a set of channels (2f1-2f3, figure 16) disposed therein along its length, the plurality of channels including a first channel (2f1, figure 16) and a second channel (2f2, figure 16); a set of robotically driven actuation assemblies (best seen with 3-4, figure 6) insertable into the set of channels of the flexible elongate shaft (manipulator insertion portions 48…inserted into the manipulator holes 2f1 and 2f2 [0063]), each of the set of robotically driven actuation assemblies including: a robotic arm (42, figure 6) having a robotically driven end effector (44 and 45, figure 6) coupled thereto; a plurality of tendons (angle wires 56, figure 7) coupled to the robotic arm and configured for controlling motion of the robotic arm and the end effector in accordance with a predetermined number of degrees of freedom (DOF) (roll drive joint…or the like [0061] | the examiner interpreted this to mean 6 having a set of mechanical elements (see 58, figure 7) for selectively coupling the plurality of tendons of each of the -4-Application no.: 16/228,634Atty. Docket No.: SPRUSON.4309.DIVOffice Action dated 03/17/2021Customer No.: 24943Amended dated 06/17/2021set of robotically driven actuation assemblies to one of a plurality of sets of robotic arm / end effector manipulation actuators (wire motors 80, figure 12); and a translation mechanism (best seen with 71, figure 12) configured for independently translating each of the set of robotically driven actuation assemblies along a predetermined fraction of the length of the flexible elongate shaft to effectuate surge displacement of the one of the robotically driven actuation assemblies (see forward and backward arrow in figure 12), the translation mechanism comprising: a collar (broadly interpreted as a structure that surrounds and restrains motion | see location of 49 connects to 55, which restrains 56p, figures 7; see 48 in figure 12) carried by the outer sleeve of the set of robotically driven actuation assemblies; and a translation unit (see advancing/retreating portion 72 [0079]; figure 12) comprising: a receiver (see 74, figure 11) configured for matingly receiving the outer sleeve of each of the set of robotically driven actuation assemblies (see figure 11); and a linear actuator (feed screw mechanism 81, figure 12) corresponding to each receiver and configured for selectively translating the receiver along the predetermined fraction of the flexible elongate shaft's length (advanced or retreated [0079]).  
Regarding claim 11, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is detachably 
Regarding claim 12, Naito further discloses a patient side cart (see 5, figure 2) that carries the docking station.  
Regarding claim 13, Naito further discloses a patient side cart (see 5, figure 2) that carries the docking station.  
Regarding claim 14, Naito further discloses a set of cradles (72, figure 11 | 72 holds 73, figure 11) carrying the translation mechanism, wherein each cradle of the set of cradles corresponds to an individual one of the set of robotically driven actuation assemblies (see 6b, figures 12 and 16), and each cradle of the set of cradles is coupled to a roll motion actuator (rolling portion 73 is provided with a gear mechanism, not shown, for transmitting driving force [0080]) configured for individually rotating the cradle (rolling portion is rotated, see B, figure 11) and its corresponding one of the set of robotically driven actuation assemblies about a -5-Application no.: 16/228,634Atty. Docket No.: SPRUSON.4309.DIVOffice Action dated 03/17/2021Customer No.: 24943Amended dated 06/17/2021roll axis (see B, figure 11) to provide roll motion to the robotic arm and the robotically driven end effector of the one of the set of robotically driven actuation assemblies.  
Regarding claim 15, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is detachably engageable (see 2w, figure 16), wherein the docking station carries the translation mechanism and the set of cradles (see 6b, figures 11 and 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2008/0065099), in view of Herrell (US 2015/0080907).
Regarding claim 1, Cooper discloses a master - slave endoscopy system (see figure 25a) comprising: an endoscope (2508, figure 25a) having a main body (see proximal end of 2508, figure 25a) from which a flexible elongate shaft extends (see 2508, figure 25b), the flexible elongate shaft spanning a length between a proximal end and a distal end thereof (see figure 25b), the flexible elongate shaft having a set of channels disposed therein along its length (see figure 25a | enters port in rigid guide tube 2508 [0267]), the plurality of channels including a first channel and a second channel (see figure 25a); a set of robotically driven actuation assemblies (see 2502 and having a set of mechanical elements (mechanical components…to components to distal end mechanism [0265]) for selectively coupling the plurality of tendons of each of the set of robotically driven actuation assemblies to one of a plurality of sets of robotic arm / end effector manipulation actuators (2426, figure 24b); and a translation mechanism (2420, figure 24b or 2504, figure 25a | linear actuator for each instrument/imaging system operate independently [0269]) configured for independently translating each of the set of robotically driven actuation assemblies along a predetermined fraction of the length of the flexible elongate shaft to effectuate surge displacement of the one of the robotically driven actuation assemblies (see figure 25b), the translation mechanism comprising a set of second instrument adapters (2022, figure 24b), wherein each of the set of second instrument adapters is matingly engageable to Cooper is silent regarding the set of mechanical elements include an input shaft and a resilient biasing element circumferentially disposed around the input shaft.
Herrell teaches a motor pack (300, figure 1) assembled with a transmission (200, figure 1). The motor pack has male couplers (236, figure 10) that engage with female couplers (234, figure 10) on the transmission. The female couplers are deflected axially against the bias of a wave spring (238, figure 10) so that the male coupler tab enters the female coupler slot. All the features are supported by the provisional application (see section C on pg. 4 in provisional app). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the set of mechanical elements of Cooper with the wave spring and shaft the set of mechanical elements include an input shaft (see the shaft were the wave spring surrounds, figure 10) and a resilient biasing element (wave spring 238, figure 10) circumferentially disposed around the input shaft.
Regarding claim 2, Cooper further discloses each of the set of second instrument adapters is coupled to one of the plurality of sets of the robotic arm / end effector manipulation actuators by a tether having a plurality of tendons (electronic interface 2430, figure 24b | electronic interface connectors 2414 provide an electronic interface between instrument 2402 and its associated actuator mechanism [0265]; the examiner interpreted the electronic interface to be wires/tendons that connect to the servomotors 2426) therein.  
Regarding claim 3, Cooper further discloses a docking station (see 2512, figure 25a) to which a portion of the main body of the endoscope is detachably engageable (removably mounted to support platform 2512 [0268]), wherein the translation mechanism is carried by the docking station (see figure 25b).  
Regarding claim 4, Cooper further discloses a docking station (see 2512, figure 25a) to which a portion of the main body of the endoscope is detachably engageable (removably mounted to support platform 2512 [0268]), wherein the translation mechanism is carried by the docking station (see figure 25b).  
Regarding claim 5, Cooper further discloses a patient side cart that carries the docking station (patient side support system 2104, figures 21 | may be movable or fixed [0246]).
Regarding claim 6, Cooper further discloses a patient side cart that carries the docking station (2104, figures 21 | may be movable or fixed [0246]).  
Regarding claim 7, Cooper further discloses a patient side cart that carries the docking station (2104, figures 21 | may be movable or fixed [0246]).  
Regarding claim 16, Cooper discloses a master - slave endoscopy system (see figure 25a) comprising: an endoscope (2508, figure 25a) having a main body (see proximal end of 2508, figure 25a) from which a flexible elongate shaft extends (see 2508, figure 25b), the flexible elongate shaft spanning a length between a proximal end and a distal end thereof (see figure 25b), the flexible elongate shaft having a set of channels disposed therein along its length (see figure 25a | enters port in rigid guide tube 2508 [0267]), the plurality of channels including a first channel and a second channel (see figure 25a); a set of robotically driven actuation assemblies (see 2502 and 2506, figure 25a | see 2402 and 2406, figures 24) insertable into the set of channels of the flexible elongate shaft (enters a port…guide tube [0267]), each of the set of robotically driven actuation assemblies including: a robotic arm (2506, figure 25a) having a robotically driven end effector  (best seen with 1748, figure 17b) coupled thereto; a plurality of tendons (cables…control distal end DOFs [0265]) coupled to the robotic arm and configured for controlling motion of the robotic arm and the end effector in accordance with a predetermined number of degrees of freedom (DOF) (six interface disks 2410, one or more disks are associated with a DOF [0265]); and an outer sleeve (body tube 2406, figures 24) surrounding the plurality of tendons; a set of first instrument adapters (disks 2410, figure 24a), each of the set of first instrument adapters corresponding to one of the set of robotically driven actuation assemblies and coupled having a set of mechanical elements (mechanical components…to components to distal end mechanism [0265]) for selectively coupling the plurality of tendons of each of the set of robotically driven actuation assemblies to one of a plurality of sets of robotic arm / end effector manipulation actuators (2426, figure 24b); and a translation mechanism (2420, figure 24b or 2504, figure 25a | linear actuator for each instrument/imaging system operate independently [0269]) configured for independently translating each of the set of robotically driven actuation assemblies along a predetermined fraction of the length -6-Application no.: 16/228,634Atty. Docket No.: SPRUSON.4309.DIVOffice Action dated 03/17/2021Customer No.: 24943Amended dated 06/17/2021of the flexible elongate shaft to effectuate surge displacement of the one of the robotically driven actuation assemblies (see figure 25b), the translation mechanism comprising: a translation unit (this element is interpreted under 35 USC 112f as an independently adjustable/displaceable translation stage, which can be a ball screw or linear actuator [0083] | linear actuator for each instrument/imaging system to operate independently [0269]) carried by a docking station (2512, figure 25a) associated therewith and configured for displacing individual ones of the plurality of sets of the robotic arm / end effector manipulation actuators and each of the set of first instrument adapters coupled thereto to effectuate surge displacement of the individual sets of robotically driven actuation assemblies along the predetermined fraction of the flexible elongate shaft's length (see figure 25b). Cooper is silent regarding the set of mechanical elements include an input shaft and a resilient biasing element circumferentially disposed around the input shaft.
Herrell teaches a motor pack (300, figure 1) assembled with a transmission (200, figure 1). The motor pack has male couplers (236, figure 10) that engage with female All the features are supported by the provisional application (see section C on pg. 4 in provisional app).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the set of mechanical elements of Cooper with the wave spring and shaft as taught by Herrell. Doing so would allow for an axial bias against a wave spring for alignment of the couplers (see figure 10). The modified system would have the set of mechanical elements include an input shaft (see the shaft were the wave spring surrounds, figure 10) and a resilient biasing element (wave spring 238, figure 10) circumferentially disposed around the input shaft.
Regarding claim 17, Cooper further discloses the docking station is detachably engageable with a portion of the main body of the endoscope (removably mounted to support platform 2512 [0268]), wherein the translation mechanism is carried by the docking station (see figure 25b).  
Regarding claim 18, Cooper further discloses a patient side cart that carries the docking station (patient side support system 2104, figures 21 | may be movable or fixed [0246]).  

Claims 1-2, 8-9, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2009/0287043), in view of Shelton (US 2014/0005679).
Regarding claim 1, Naito discloses a master - slave endoscopy system comprising: an endoscope (20a1, figure 16) having a main body (2r, figure 16) from having a set of mechanical elements (58, figure 12) for selectively coupling the plurality of tendons of each of the set of robotically driven actuation assemblies to one of a plurality of sets of robotic arm / end effector manipulation actuators, wherein the set of mechanical elements include an input shaft (see the shaft of 58-59, figure 12); and a translation mechanism (71, figure 12) configured for independently translating each of the set of robotically driven actuation Naito is silent regarding a resilient biasing element circumferentially disposed around the input shaft.
Shelton teaches a surgical instrument system with a surgical tool (100, figure 5) that is operably coupled to the manipulator (50, figure 3) by a tool mounting portion 
It would have been obvious to modify the mechanical components of Naito to include a shaft spring as taught by Shelton. Doing so would bias the gear into a meshing engagement with a driven gear ([0240]). The modified set of mechanical elements would include a resilient biasing element (spring 396, figure 11; Shelton) circumferentially disposed around the input shaft (see 58-59, figure 12; Naito).
Regarding claim 2, Naito further discloses each of the set of second instrument adapters is coupled to one of the plurality of sets of the robotic arm / end effector manipulation actuators by a tether having a plurality of tendons (see “wire” motors 80…rotation is transmitted to the spur gears 58g, see figure 12 | the examiner interpreted the connection between 80 and 80a/g to be a tether(s) and tendons) therein.  
Regarding claim 8, Naito further discloses a set of cradles (72, figure 11 | 72 holds 73, figure 11) carrying the translation mechanism, wherein each cradle of the set 
Regarding claim 9, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is detachably engageable (see 2w, figure 16), wherein the docking station carries the translation mechanism and the set of cradles (see 6b, figures 11 and 16).  
Regarding claim 16, Naito discloses a master - slave endoscopy system comprising: an endoscope (20a1, figure 16) having a main body (2r, figure 16) from which a flexible elongate shaft (2a, figure 16) extends, the flexible elongate shaft spanning a length between a proximal end (see 2k, figure 16) and a distal end (near 2g, figure 16) thereof, the flexible elongate shaft having a set of channels (see 2f1-2f3, figure 16) disposed therein along its length, the plurality of channels including a first channel (2f1, figure 16) and a second channel (2f3, figure 16); a set of robotically driven actuation assemblies (best seen with 3-4, figure 6) insertable into the set of channels of the flexible elongate shaft (manipulator insertion portions 48…inserted into the manipulator holes 2f1 and 2f2 [0063]), each of the set of robotically driven actuation assemblies including: a robotic arm (42, figure 6) having a robotically driven end effector having a set of mechanical elements (see 58, figure 7) for selectively coupling the plurality of tendons of each of the set of robotically driven actuation assemblies to one of a plurality of sets of robotic arm / end effector manipulation actuators (wire motors 80, figure 12); and a translation mechanism (best seen with 71, figure 12) configured for independently translating each of the set of robotically driven actuation assemblies along a predetermined fraction of the length -6-Application no.: 16/228,634Atty. Docket No.: SPRUSON.4309.DIVOffice Action dated 03/17/2021Customer No.: 24943Amended dated 06/17/2021of the flexible elongate shaft to effectuate surge displacement of the one of the robotically driven actuation assemblies (see forward and backward arrow, figure 12), the translation mechanism comprising: a translation unit (this element is interpreted under 112f as an independently adjustable/displaceable translation stage, which can be a ball screw or linear actuator [0083] | advancing/retreating portion 72 [0079], see figure 12) carried by a docking station (see fitting body 6a1, figure 16) associated therewith and configured for displacing individual ones of the plurality of sets of the robotic arm / end effector manipulation actuators and each of the set of first instrument adapters coupled thereto to effectuate surge displacement of the individual sets of robotically driven Naito is silent regarding wherein the set of mechanical elements include an input shaft and a resilient biasing element circumferentially disposed around the input shaft.
Shelton teaches a surgical instrument system with a surgical tool (100, figure 5) that is operably coupled to the manipulator (50, figure 3) by a tool mounting portion (300, figure 5). The tool mounting portion includes a rotational gear assembly (360, figure 11) that is coupled to a corresponding first one of the driven discs (306, figure 10) on the holder side (316, figure 10) of the tool mounting plate (304, figure 10) when the tool mounting portion is coupled to the tool drive assembly (110, figure 6). The tool mounting portion further includes a second drive system (370, figure 11) that is configured to receive a second rotary output motion from the tool drive assembly and convert that second rotary output motion to a second rotary control motion for the surgical end effector ([0238]). A shaft spring (396, figure 11) biases a shaft gear (376, figure 11) in the proximal direction and into a meshing engagement with a first rotary driven gear (374, figure 11 | [0240]).
It would have been obvious to modify the mechanical components of Naito to include a shaft spring as taught by Shelton. Doing so would bias the gear into a meshing engagement with a driven gear ([0240]). The modified set of mechanical elements would include a resilient biasing element (spring 396, figure 11; Shelton) circumferentially disposed around the input shaft (see 58-59, figure 12; Naito).
Regarding claim 17, Naito further discloses the docking station is detachably engageable (see 2w, figure 16) with a portion of the main body of the endoscope, 
Regarding claim 18, Naito further discloses a patient side cart (5, figure 2) that carries the docking station.  
Regarding claim 19, Naito further discloses a set of cradles  (72, figure 11 | 72 holds 73, figure 11) carrying the translation mechanism, wherein each cradle of the set of cradles corresponds to an individual one of the set of robotically driven actuation assemblies (see 6b, figures 12 and 16), and each cradle of the set of cradles is coupled to a roll motion actuator (rolling portion 73 is provided with a gear mechanism, not shown, for transmitting driving force [0080], see B in figure 11) configured for individually rotating the cradle and its corresponding one of the set of robotically driven actuation assemblies about a roll axis to provide roll motion (see B, figure 11) to the robotic arm and the robotically driven end effector of the one of the set of robotically driven actuation assemblies.  
Regarding claim 20, Naito further discloses the docking station is detachably engageable with a portion of the main body of the endoscope (2w, figure 16), wherein the docking station carries the translation mechanism and the set of cradles (see 6b, figures 11 and 16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 8, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795